ORIGINAL                                                                                      10/30/2020


                 IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 07-0011


                                        PR 07-0011
                                                                                  FILED
                                                                                  OCT 30 2020
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
                                                                                State of Montana
IN THE MATTER OF CALLING A DISTRICT
                                                                     ORDER
JUDGE TO ACTIVE SERVICE




       The District Judges of the Seventh Judicial District of the State of Montana have
recused themselves from Dawson County Cause No.DC-20-79,State ofMontana v. Jacob
Michael Rieger, and have requested the assistance ofa District Judge from another judicial
district to assume jurisdiction.
       The Honorable Michael B. Hayworth from the Sixteenth Judicial District has
advised that he is agreeable to assisting the Seventh Judicial District Court with the
above-listed matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Michael B. Hayworth is hereby authorized to assist the Seventh
Judicial District of the State of Montana and shall assume judicial authority of Dawson
County Cause No. DC-20-79,State ofMontana v. Jacob Michael Rieger.
       2. Judge Hayworth is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matter.
       3. A copy of this Order shall be filed with the Clerk of Court of Dawson County,
with the request that this Order be sent to all counsel of record in Cause No. DC-20-79,
State ofMontana v. Jacob Michael Rieger.
       A copy ofthis Order shall be provided to the District Judges ofthe Seventh Judicial
District, the Honorable Michael B. Hayworth, and Beth McLaughlin, Supreme Court
Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
           --—A,
DATED this
        (  rU day of October, 2020.




                               2